Citation Nr: 1452124	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide or as secondary to a service-connected disability.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicide or as secondary to a service-connected disability.

3.  Entitlement to service connection for kidney cancer with chronic kidney disease, to include as due to exposure to herbicide or as secondary to a service-connected disability.

4.  Entitlement to service connection for abdominal aortic aneurism, to include as secondary to service-connected coronary artery disease.

5.  Entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II.

7.  Entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date earlier than June 4, 2010, for the award of service connection for diabetes mellitus, type II.

10.  Entitlement to a temporary total disability rating for abdominal aortic aneurism.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009, January 2011, January 2012, and January 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut and Togus, Maine.  Jurisdiction of the case lies with the RO in Providence, Rhode Island.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In September 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for abdominal aortic aneurism; entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011; entitlement to an effective date earlier than June 4, 2010, for the award of service connection for diabetes mellitus, type II; and entitlement to a temporary total disability rating for abdominal aortic aneurism.

2.  The Veteran's hypertension is proximately due to service-connected diabetes mellitus.

3.  The evidence of record is in relative equipoise as to whether the Veteran's bladder cancer is etiologically related to service, to include as due to herbicide exposure.

4.  The Veteran's chronic kidney disease, with renal cell carcinoma and diabetic nephropathy, is etiologically related to service, to include as due to herbicide exposure, or proximately due to service-connected diabetes mellitus.

5.  The Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent and a restricted diet, but regulation of activities has not been shown to be required to control diabetes.

6.  The Veteran's anxiety disorder, not otherwise specified, with features of PTSD, has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for abdominal aortic aneurism, to include as secondary to service-connected coronary artery disease, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than June 4, 2010 for the award of service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the issue of entitlement to a temporary total disability rating for abdominal aortic aneurism have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.310 (2013).

6.  The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for chronic kidney disease, with renal cell carcinoma and diabetic nephropathy, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for an initial rating of 20 percent, but no higher, for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

9.  The criteria for a rating of 70 percent, but no higher, for anxiety disorder, not otherwise specified, with features of PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for abdominal aortic aneurism in his May 2011 substantive appeal; as to the issues of entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011, and entitlement to an effective date earlier than June 4, 2010, for the award of service connection for diabetes mellitus, type II, in his April 2012 substantive appeal; and as to the issue of entitlement to a temporary total disability rating for abdominal aortic aneurisms, in his October 2013 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his July 2014 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to service connection for abdominal aortic aneurism; entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011; entitlement to an effective date earlier than June 4, 2010 for the award of service connection for diabetes mellitus, type II; and entitlement to a temporary total disability rating for abdominal aortic aneurism.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

Claims on Appeal

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection claims, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in October 2010 satisfied the duty to notify provisions with respect to increased ratings, including a TDIU, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's claim concerning the proper initial disability rating to be assigned to his service-connected diabetes mellitus arises from his disagreement with the initial rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to the establishment of an effective date.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in July 2010, June and August 2011, and November 2013, reflecting sufficient details to determine the current severity of the Veteran's service-connected disabilities, including information concerning the functional aspects of the disabilities.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by a private attorney.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's service-connected disabilities, including their effects on his employability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

The Veteran contends that his currently diagnosed hypertension and bladder and kidney cancer with chronic kidney disease are the result of his exposure to herbicide while serving in Vietnam.  Alternatively, he is seeking service connection for the claimed disabilities secondary to a service-connected disability, specifically including diabetes mellitus, type II.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see Final Rule, 78 Fed. Reg. 54,763-65 (September 6, 2013).

The Veteran's service personnel records show that he had in-country service in the Republic of Vietnam while serving aboard US Coast Guard Cutter Sherman, a vessel noted to have operated primarily or exclusively on Vietnam's inland waterways during his period of service.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue presented is whether the Veteran's claimed disabilities are related to his military service on a direct or presumptive basis, or on a secondary basis.  The Veteran has current diagnoses of hypertension, bladder carcinoma, renal cell carcinoma, and diabetic nephropathy.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as hypertension, bladder cancer, renal cell carcinoma, or diabetic nephropathy is not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on direct and secondary bases.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disabilities to the in-service exposure to herbicides or service-connected diabetes.

With respect to hypertension, the medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed hypertension to his service-connected diabetes mellitus.  Specifically, after reviewing the Veteran's claims file, a November 2013 VA examiner stated that the Veteran had hypertension that was at least as likely as not due to diabetes mellitus in the presence of diabetic renal disease.  The examiner noted that the Veteran had hypertension since 1970 and stated that his blood pressure was worsened by his anxiety.  The examiner opined that the Veteran's hypertension, which clearly existed prior to his service-connected diabetes and ischemic heart disease, was aggravated beyond natural progression by his service-connected diabetes, ischemic heart disease and anxiety.  In support of this opinion, the examiner explained that the Veteran's hypertension was controlled for many years with Atenolol, however, he was now on two agents to control hypertension since the diagnosis of coronary artery disease and diabetes.  It was further noted that diabetes can affect blood pressure by destroying circulatory system; blood vessels and arteries harden and cause increase in arterial pressure resulting in increased blood pressure.  

The record also includes a June 2011 VA examiner's opinion that the Veteran's hypertension is not a complication of his diabetes because hypertension was diagnosed in 1995 and preceded diabetes by more than 10 years.  However, the Board finds that the June 2011 VA medical opinion is not adequate because it did not address the aggravation issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board therefore finds that the June 2011 VA examiner's medical opinion is of discounted probative value and places greater weight on the November 2013 VA opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).  

Additionally, the medical evidence of record links the Veteran's bladder and kidney cancer to his in-service exposure to Agent Orange, and his chronic kidney disease with diabetic nephropathy to his service-connected diabetes mellitus.  

In a May 2012 letter, Dr. Christopher J. Cosgrove wrote that the Veteran has developed diabetes mellitus, renal cell carcinoma, and bladder cancer within the past several years and underwent a right nephrectomy in March 2010 as definitive management of his renal cell carcinoma and had required fulguration of his bladder carcinoma with a recent recurrence of his bladder cancer and further treatment.  Dr. Cosgrove noted that Agent Orange exposure has been linked to the development of diabetes in Vietnam veterans and an association with bladder carcinoma has also been made, specifically with clear cell tumors; although bladder carcinoma had not been conclusive linked as of yet, he suspected this association will be made with further observation.  Dr. Cosgrove further stated that the Veteran had no family history of diabetes or cancer, nor had he any other risk factors for diabetes or any other chemical exposure in his adult life to account for his bladder carcinoma.  Therefore, Dr. Cosgrove opined that the Veteran's exposure to Agent Orange "is at least as likely as not" to be the cause of his renal cell and bladder carcinoma.

With regard to the Veteran's kidney disability, a November 2013 VA examiner provided an opinion that the Veteran's kidney disease was at least as likely as not proximately due to or the result of the Veteran's service-connected disability.  In support of this opinion, the examiner explained that the Veteran's diagnosis of diabetic disease can contribute to his chronic kidney disease because decreased circulation to kidney causes increased strain on renal circulatory system.  This eventually causes the renal filtration system to break down and result in protein production and elevated creatinine.  Although renal cell carcinoma is not linked to Agent Orange, diabetic renal carcinoma is, because diabetes can cause long term damage to kidney.  In this Veteran's renal cell carcinoma residuals of chronic kidney disease are aggravated beyond natural progression by his diabetic renal disease.  The examination report noted diagnoses of diabetic nephropathy and neoplasm of the kidney.

The Board finds the foregoing opinions to be well-reasoned and very persuasive in light of the detailed explanation provided by the physicians, as well as their expertise in this matter, to include ongoing treatment of the Veteran.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for hypertension, bladder cancer, renal cancer and diabetic nephropathy is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A. Diabetes Mellitus, Type II

Service connection for diabetes mellitus, type II, was granted in a January 2011 rating decision effective from June 4, 2010, with an initial evaluation of 10 percent.  As such, the rating period on appeal for the initial rating for diabetes mellitus, type II, is from June 4, 2010.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

A January 2010 VA treatment report stated that the Veteran's A1C was 7.5 percent and that he would need aggressive prescription.

The Veteran underwent a VA examination in July 2010.  The VA examiner indicated that the claims file was reviewed.  In regard to medical history, it was noted that the Veteran was found to have diabetes mellitus in January 2010, with his hemoglobin AIC of 7.5.  He had no episode of ketoacidosis or hypoglycemic reaction.  He saw a nutritionist for his diet but did not need to avoid strenuous activity or hypoglycemic reaction event.  Currently, the Veteran did not take any hypoglycemic agent or insulin and was treated only with exercise, diet and lifestyle modification.  He denied any loss of strength.  The diagnosis was diabetes mellitus, type II, with no complication at this time.

An October VA treatment report stated that the Veteran would likely need prescription medication for diabetes.

A December 2010 VA treatment report reflects that the Veteran's A1C was at goal and he was off medications.

A June 2011 VA examination report noted that the Veteran's diabetes mellitus was currently treated with diet and exercise alone and that it was stable on diet restriction and exercise.

The Veteran underwent another VA examination in November 2013.  The VA examiner indicated that the claims file was reviewed.  The pertinent diagnosis was diabetes mellitus, type II.  The examiner noted that the diabetes was managed by restricted diet but did not require regulation of activities as part of medical management of diabetes.  The Veteran saw his diabetic care provider less than 2 times per month and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations in the past 12 months.  He had progressive loss of strength attributable to diabetes mellitus with complications of diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction caused by the diabetes.  The examiner noted that the Veteran was on Metformin but had been taken off Metformin secondary to renal disease.

An August 2014 VA primary care note clearly shows that the Veteran was started on oral medication, Lingliptin for diabetes mellitus on December 6, 2013.  However, the medical evidence of record is not clear as to whether the Veteran's diabetes mellitus required medication prior to that date.

In this regard, the December 2010 VA treatment report stated that the Veteran's A1C was at goal and he was off medications.  Additionally, the June 2011 VA examination report noted that the Veteran's diabetes mellitus was currently treated with diet and exercise alone and that it was stable on diet restriction and exercise.  However, the record also reflects that the Veteran's diabetes required prescription medication as early as in January 2010.  To that effect, the January 2010 VA treatment report stated that the Veteran's A1C was 7.5 percent and that he would need aggressive prescription.  Additionally, the November 2013 VA examination report notes that the Veteran had been on Metformin but had been taken off Metformin secondary to renal disease.

According to the Veteran's July 2014 hearing testimony, although his diabetes required treatment with oral medications, he had been taken off medication because the medication aggravated his renal disease.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's diabetes required treatment with an oral hypoglycemic agent and a restricted diet for the entire rating period on appeal.  As such, the criteria for an initial rating of 20 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.

However, as the Veteran is not shown to have had regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913, an initial rating greater than 20 percent is not warranted.
Further, the November 2013 VA examination specifically noted that the Veteran saw his diabetic care provider less than 2 times per month and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations in the past 12 months.

Separate compensable ratings are assigned for the Veteran's peripheral neuropathy of the bilateral lower extremities.  To include the neurologic manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

B. Anxiety Disorder

The Veteran filed a claim for entitlement to a TDIU in August 2010.  The claim for an increased rating for service-connected anxiety disorder, not otherwise specified, with features of PTSD, was adjudicated as part of the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the rating period for consideration on appeal for anxiety disorder, not otherwise specified, with features of PTSD, is from August 2009.  38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected anxiety disorder, with features of PTSD, is currently evaluated as 30 percent disabling from August 4, 2008, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9413.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A September 2009 VA mental health report reflects that the Veteran was seen for initial evaluation of anxiety, depression and PTSD symptoms.  It was noted that he was unemployed secondary to medical problems.  He denied suicidal or homicidal ideation, plan or intent, hallucinations, or paranoia.  He reported depression, anxiety, intense anger, sleep problem, fatigue, guilt, difficulty concentrating, and hostility.  He stated that after his son was almost killed in 2005 he had increased in memories of Vietnam experiences.  On mental status examination, he was groomed and dressed appropriately, alert, fully oriented, cooperative, very pleasant and offered good eye contact.  He had no motor abnormalities, normal speech, sad mood, euthymic effect with adequate range and no lability, linear relevant and goal directed thought process, intact memory, and appropriate insight and judgment.  There was no evidence of suicidal or homicidal ideation, hallucination, or obssessional ideation.  The diagnoses were major depressive disorder and anxiety disorder, and a GAF score of 58 was noted.

In an October 2009 VA mental health consultation report, the Veteran reported 1 to 2 episodes of anger and yelling per week, self-destructive behavior such as punching walls, distressing memories of combat experience, re-experiencing symptoms, avoidance behaviors, and depression, which made it very difficult for him to work, take care of things or get along with people.  It was noted that he used to work as a "general manager" in various businesses, but was retired and unemployed due to mental health limitation.  The diagnosis was anxiety disorder with features of PTSD and a GAF score of 50 was listed.

VA mental health notes dated from November 2009 through January 2011 continue to show symptoms of irritability, depression, anger, decreased sleep, anhedonia, anxiety, flashbacks, intrusive thoughts, mood lability, hyperarousal, re-experiencing symptoms and guilt associated with his experience in Vietnam.  On mental status examination, the Veteran was neatly groomed with good hygiene, and fully oriented.  He had good eye contact, organized, goal directed and linear cognition, normal motor activity, clear, coherent, normal speech, adequate-range mood and affect, cohesive thought process and content, appropriate insight and judgment, and grossly intact attention, concentration, and memory.  No delusion, suicidal or homicidal ideation, hallucination, paranoia, or psychosis, were shown.  Diagnoses included recurrent, moderate to severe, major depression, without psychotic features; anxiety disorder, not otherwise specified, with features of PTSD; and PTSD.  GAF scores ranged from 50 to 65.

The Veteran underwent a VA examination in August 2011.  The VA examiner stated that the claims file was reviewed.  It was noted that the Veteran was currently treated with anti-depressant and anti-anxiety medications and psychotherapy.  On psychiatric examination, the Veteran was clear, neatly groomed and casually dressed, and fully oriented.  He exhibited unremarkable psychomotor activity and speech, friendly and cooperative attitude, normal affect, good mood, tangential thought process, unremarkable thought content with no delusions or hallucinations.  He understood outcome of his behavior and that he had a problem.   He reported an average of 5 to 5 hours of sleep per night and that his sleep was interrupted by needing to urinate and occasional nightmares.  No inappropriate behavior, obsessive and ritualistic behavior, panic attacks or homicidal thoughts were shown.  He reported having had suicidal ideation in the past and called a hotline, but denied current suicidal ideation.  He had poor impulse control and reported an episode of violence where he got into a physical fight with a man in a parking lot because the man accused him of denting his car and swore at him.  The Veteran's remote memory was normal but recent and immediate memory was mildly impaired.  It was noted that he was capable of managing his financial affairs.  In regard to employment history, the Veteran contended that he was unemployed in the last 2 to 5 years and his unemployment was due to his mental disorder's effects.  The examiner noted that the Veteran's irritability and problems controlling his anger impaired his ability to secure and maintain employment.  The diagnosis was anxiety disorder, not otherwise specified.  The examiner noted that the Veteran's recent relapse into heaving drinking was less likely as not due to his anxiety disorder.  A GAF score of 65 was noted.  The examiner further noted that the Veteran's overall mental health functioning remained in the range of mild symptomatology.  The examiner concluded that his mental disorder signs and symptoms were transient to mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress as his anger control problems had caused him to resign positions and possibly were the reason he was let of from others.

VA mental health notes dated from January 2011 through October 2013 continue to show symptoms of irritability, mood lability, sleep disturbance, and anxiety.  On mental status examination, the Veteran was alert, fully oriented, attentive, and neatly groomed with good hygiene.  He had euthymic mood, blunted to full-range affect; clear, coherent, and organized speech; consistent eye contact; grossly intact attention, concentration and memory; fair judgment and insight; no abnormal startle or psychomotor abnormalities; and no psychosis.  He denied homicidal ideation, auditory or visual hallucinations, paranoia, or psychosis.  He reported fleeting suicidal ideation with no plan or intent.  Diagnoses included recurrent, moderate, major depression, without psychotic features; and PTSD.  GAF scores ranged from 49 to 63.

The Veteran underwent another VA examination in November 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported intrusive thoughts, feeling detached and emotionally distant, difficulty falling and staying asleep, irritability and anger, difficulty concentrating, and hypervigilance, as well as low mood, low appetite, lack of interest, low energy, and suicidal ideation (thoughts of wanting to die).  He currently denied any thoughts of wanting to die and noted that the last time he had suicidal ideation was approximately 12 to 18 months previously.  He also noted that the longest period of low mood was 3 weeks.  The diagnoses were anxiety disorder, not otherwise specified; and major depression disorder.  A GAF score of 61 was listed.  The examiner noted that the symptoms specific to PTSD and not related to major depression disorder were intrusive thoughts and hyperarousal; however that it was difficult to differentiate whether his trouble sleeping, difficulty concentrating and irritability were the direct result of anxiety disorder, depression or a combined contribution.  The examiner stated that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In regard to symptoms attributable to the Veteran's diagnoses, the examiner noted depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood.  The Veteran was found capable of managing his financial affairs.  As to relevant social, marital, family history, the examiner noted that there had been no significant changes since the Veteran's previous VA examination.  The Veteran continued to be married but stated his relationship with his wife "aggravates my life."  He reported that they would argue approximately 2 times a month.  He currently was living with his wife and his son would occasionally stay with them.  

As to relevant occupational history, the Veteran stated that he was looking for employment but had difficulties with physical concerns as well as his depression and anxiety.  Although not working, he remained active with varieties of activities, such as yard work, reading, using the computer to read current events and assisting a nun with errands and helping a neighbor move in next door.  He reported difficulty when others challenge him, which could hinder his interpersonal interactions in the work environment; he could become irritable towards others including friends and family which could affect his relationships.  He felt emotionally disconnected from others which could also influence his relationships.  However, the examiner stated that this disconnection did not preclude him necessarily from participating in family activities.  The examiner opined that given his general level of activity, the evidence did not support that the Veteran was unable to perform in some form of sedentary employment.  The examiner further noted that the diagnosis of major depressive disorder reflected a continuation of his long standing difficulties with depressed mood, which appeared to be secondary to PTSD and the GAF score of 61 reflected a mild to moderate degree of social relationship and occupational functioning.

VA mental health notes dated from December 2013 through February 2014 show symptoms of irritability, sleep disturbance, difficulty with concentration and memory, and decreased interest.  On mental status examination, the Veteran was alert, fully oriented, well groomed, and cooperative, with good eye contact.  He exhibited "depressed" mood, linear and coherent thought process, tangential cognition, congruent affect; normal and spontaneous speech; grossly intact attention and memory; good judgment and insight; no abnormal motor activity.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, or delusion.

At his July 2014 Board hearing, the Veteran and his wife testified as his psychiatry symptoms of nightmares occurring 2 to 3 times a month, flashbacks, intrusive thoughts, angry outbursts, road rage, irritability and inability to control temper, difficulty with concentration and memory, and hypervigilance.  They stated that they were married for over 40 years but has had a rocky relationship.  The Veteran further reported suicidal ideation, with no plant but with intent about 2 to 3 years previously.

A private psychological test report from Dr. John Parsons reflects that objectively, the Veteran's attention and concentration spans were short and that he was distracted and needed frequent reminders to stay on task.  His recall of specifics was within normal limits.  His speech was loud and at times pressured but he was cooperative.  As to employment history, the Veteran reported he held approximately 12 jobs, most of which were management position and that he was fired on 3 or 4 occasions.  He stated that "I just couldn't get along with people and they couldn't get along with me.  I haven't worked since my mid-60s."  He was not looking for employment and did not feel capable of holding a job because of the severity of his psychiatric issues and health concerns.  He has been married to his wife since 1974 and the couple had a good relationship.  The Veteran reported persistent difficulty falling and staying asleep and nightmares.  He had mood instability as well as anger management issues and had been physically aggressive but never seriously injured anyone.  He was easily irritated and had suicidal ideation but never attempted to harm himself.  He did not have psychotic symptoms.  He had no close friends but socialized with his family.  In a collateral interview, the Veteran's wife reported her husband's emotional outbursts which made it extremely difficult for him to interact effectively with others.

On mental status examination, the Veteran had good hygiene and was moderately distressed and apprehensive.  His mood was anxious and depressed and at time, labile.  His thought process was distracted, but there was no indication of disorientation.  There were no indications of delusions or compulsions, psychotic symptoms, or cognitive loss.  There were mild to moderate problems with immediate and recent memory.  The diagnostic impressions were PTSD and recurrent and moderate to severe major depressive disorder, and a GAF score of 48 was assigned.

Dr. Parsons noted that the Veteran's PTSD symptoms escalated dramatically in 2005, when his son was wounded in Iraq, and based on the psychological evaluation of the Veteran and an interview with his wife, a review of the claims file, and his clinical experience, it was clearly evident that the Veteran's mental health problems have seriously compromised his ability to maintain substantially gainful employment and deal effectively with his family and the social environment.  The examiner further fount that the Veteran has experienced deficiencies in most areas of his life, to include family relationships, judgment, thinking, and mood.  It was noted that the Veteran's major depressive disorder and PTSD had caused functional impairment with occupational as well as social relationships, self-care, and activities of daily living and because of the overlap of the diagnoses and resulting impairments, it was not possible to differentiate with any degree of confidence which mental health conditions were responsible for the various areas of impairment.

Based on a thorough review of all of the evidence from August 2009, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating.  38 C.F.R. § 4.7.

In reaching this determination, the Board finds it significant that the July 2014 private psychologist, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD and recurrent and moderate to severe major depressive disorder, and provided overall assessments that the Veteran's psychiatric symptomatology resulted in deficiencies in most of the following areas: work, family relations, judgment, thinking and mood.  This is essentially a restatement of the criteria for a 70 percent rating.

Furthermore, the Veteran's symptomatology of depression with suicidal ideation, anxiety, mood instability, intense anger, irritability, nightmares, intrusive thoughts, flashbacks, chronic sleep impairment, feeling of detachment or estrangement from others, hypervigilance, concentration disturbance, avoidance behaviors, and social isolation, are compatible with this finding.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that total social and occupational impairment has not been shown in this case.  The record reflects that although the Veteran had a rocky marital relationship, he has been married to his wife for approximately 40 years.  The November 2013 VA examiner reported that although the Veteran felt emotionally disconnected from others, which could also influence his relationships, this disconnection did not preclude him necessarily from participating in family activities.  Further, the July 2014 private psychological report reflects that the Veteran had no close friends but socialized with his family.  Accordingly, while the Veteran has shown significant difficulty in social and occupational relationships, he has also demonstrated that he is able to establish and maintain some social and occupational relationships.  Furthermore, the November 2013 VA examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Based on the foregoing, the evidence does not demonstrate total occupational and social impairment due to psychiatric signs and symptoms.  Rather, the Veteran's level of social and occupational functioning was best summarized as occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, and mood, which is consistent with the other medical evidence of record as well as the lay testimony from the Veteran.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

In this case, the credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has shown be alert and fully oriented, with clear and understandable speech and goal-directed and logical thought process, and his behaviors were noted as appropriate at all of his VA examinations and VA treatment sessions.  The record is devoid of evidence indicating that the Veteran has had any episode of violence or active aggression.  The July 2014 private evaluation reflects he had been physically aggressive but never seriously injured anyone.  He was easily irritated and had suicidal ideation but never attempted to harm himself.  He did not have psychotic symptoms.  The record indicates that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  On mental status examinations, no homicidal ideation, impairment in thought process or communication, obsessional or ritualistic behaviors, hallucinations, delusions, or psychosis were shown.  As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for anxiety disorder, not otherwise specific, with features of PTSD.

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

C. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes mellitus.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the ratings higher than those assigned herein.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's diabetes is evaluated under Diagnostic Code 7913, which contemplates the frequency and severity of treatment required for management of diabetes, as well as any other complications associated with this disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes required oral medication, and a restricted diet, but no restriction of activities.  

The Veteran's anxiety disorder, not otherwise specific, with features of PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the rating assigned herein and she does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the ratings assigned herein are provided for certain manifestations of the diabetes and psychiatric disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating periods under appeal.  See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for abdominal aortic aneurism is dismissed.

The appeal as to the issue of entitlement to an increased rating for coronary artery disease, currently evaluated as 10 percent disabling prior to June 6, 2011 and as 30 percent disabling from June 6, 2011, is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than June 4, 2010, for the award of service connection for diabetes mellitus, type II, is dismissed.

The appeal as to the issue of entitlement to a temporary total disability rating for abdominal aortic aneurisms is dismissed.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for bladder cancer is granted.

Entitlement to service connection for chronic kidney disease, to include renal cell carcinoma and diabetic nephropathy, is granted.

Entitlement to an initial rating of 20 percent, but no higher, for diabetes mellitus, type II, is granted.

Entitlement to a rating of 70 percent, but no higher, for anxiety disorder, not otherwise specified, with features of PTSD, is granted.


REMAND

In light of the grant of multiple service connection claims herein, the issue of entitlement to a TDIU should be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

With consideration of the additional disabilities for which service connection has been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


